Citation Nr: 0517786	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from August 1966 to May 
1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The case was last before the Board in May 
2004, when it was remanded for further actions which have, to 
the extent possible, been completed.  


FINDINGS OF FACT

1.  The appellant served in Vietnam and was exposed to 
herbicides there.  

2.  PCT was not present in service or for many years 
afterward.  

3.  PCT is not etiologically related to any event in service.  


CONCLUSION OF LAW

Entitlement to service connection for PCT is not established.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify a 
claimant and the claimant's representative, if any, of any 
information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of this notice, VA is to specifically 
inform the claimant and the representative, if any, of which 
portion, if any, of the necessary evidence must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant to submit any pertinent 
evidence in his possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that the appellant should submit if 
he did not desire VA to obtain the evidence on his behalf.  
See, e.g., the letters addressed to the appellant by VA dated 
April 5, 2002, and June 8, 2004.  In the latter letter, VA 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
that claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform 
the VA of any additional evidence or information which he 
thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  He was 
specifically asked to complete and return a release form so 
that Dr. G.'s records could be obtained and to submit a 
statement from a physician supporting his contention that PCT 
was manifested within one year of his departure from Vietnam.  
The appellant was also specifically asked to submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, private medical records and statements and VA 
medical records have been obtained.  All available private 
medical evidence has been obtained, and the appellant has 
also been informed of the private medical records which VA 
has been unable to obtain in support of his claim.  Neither 
the appellant nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issue was initially 
adjudicated by the RO in November 2002, shortly after the 
initial VCAA letter had been sent to the appellant in April 
2002.  Subsequently, extensive additional notification was 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in January 2005 after the final VCAA letter 
was issued in June 2004 without response from the appellant 
or his representative.  There is no indication or reason to 
believe that that the ultimate decision of VA on the merits 
of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that any 
procedural errors in the RO's development and consideration 
of the claim were harmless.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Porphyria cutanea tarda is subject to presumptive service 
connection on an Agent Orange basis if manifested to a degree 
of 10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

In the present case, the service medical records are devoid 
of any pertinent complaint, diagnosis or abnormal finding.  
Private medical records indicate that PCT was initially 
diagnosed in 1996 and was associated with blisters on both 
hands which had been present for approximately the previous 
three years.  Although requested to do so, the appellant has 
not submitted competent medical evidence to support his 
contention that PCT was manifested within one year of his 
departure from Vietnam or of a nexus between the PCT and his 
military service.  The Board recognizes the sincerity of the 
appellant's belief in the merits of his claim; however, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  The Board likewise 
recognizes the appellant's belief that the current law 
concerning presumptive service connection for PCT as a result 
of exposure to herbicides in Vietnam is unfair.  
Nevertheless, the Board is legally obligated to base its 
appellate determinations upon the law as it currently exists.  
38 U.S.C.A. §7104 (West 2002).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the appellant's claim.  


ORDER

Service connection for PCT is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


